DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/2/2020 and 10/14/2021 were considered by the examiner.
Drawings
The drawings were received on 4/2/2020.  These drawings are acceptable.
Allowable Subject Matter
Regarding Claim 1, Fan et al. (US 2020/0003992) discloses a photographing optical lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element (2nd embodiment, Fig. 8, lenses 10, 20, 30, 40, 50, 60, 70, Paragraph 0096);
wherein the first lens element has negative refractive power (2nd embodiment, Fig. 8, lens 10, fl = -3.338, Fig. 28), the third lens element with positive refractive power has an image-side surface being convex in a paraxial region thereof (2nd embodiment, Fig. 8, lens 30, fl = +2.333, Fig. 28), the fifth lens element 
has an object-side surface being concave in a paraxial region thereof (2nd embodiment, Fig. 8, lens 50, fl = +4.199, Fig. 28), the seventh lens element has an image-side surface being concave in a paraxial region thereof  (2nd embodiment, Fig. 8, lens 70, fl = -4.563, Fig. 28), and the image-side surface of the seventh lens element has at least one convex critical point in an off-axis region thereof;
wherein a sum of axial distances between each of all adjacent lens elements of the photographing optical lens assembly is ΣAT, an axial distance between the first lens element and the second lens element is T12, an axial distance between the second lens element and the third lens element is T23, an axial distance between the sixth lens element and the seventh lens element is T67, a maximum effective radius of an object-side surface of the first lens element is Y11, a maximum image height of the photographing optical lens assembly is ImgH, an axial distance between the object-side surface of the first lens element and an image surface is TL, and the following conditions are satisfied:
1.0 < ΣAT/(T12+T67) < 3.75 (2nd embodiment, Fig. 46, =1.698, conditional expression met);
TL/ImgH < 3.0 (2nd embodiment, Fig. 46, =1.75, conditional expression met); and
1.50 < T12/T23 (2nd embodiment, Fig. 46, =10.98, conditional expression met).
Fan does not specifically disclose “the sixth lens element has an object-side surface being convex in a paraxial region thereof and Y11/ImgH < 1.40”.


Additionally, neither Lai et al. (US 10,295,790), Lai et al. (US 2018/0011297), Huang (US 10,394,002), Huang (US 2018/0003926), Chen (US 10,481,368), Chen (US 2019/0049701), Chen et al. (US 10,606,035), Chen et al. (US 2018/0348484), Yang (US 10,656,393), Yang (US 2019/0285863), Liao (US 2015/0185441), nor the prior art of record, remedy the deficiencies of Fan.
Regarding Claim 18, Fan et al. (US 2020/0003992) discloses a photographing optical lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element (2nd embodiment, Fig. 8, lenses 10, 20, 30, 40, 50, 60, 70);
wherein the first lens element has negative refractive power (2nd embodiment, Fig. 8, lens 10, fl = -3.338, Fig. 28), the third lens element with positive refractive power has an image-side surface being convex in a paraxial region thereof (2nd embodiment, Fig. 8, lens 30, fl = +2.333, Fig. 28), 
the fifth lens element has an object-side surface being concave in a paraxial region thereof (2nd embodiment, Fig. 8, lens 50, fl = +4.199, Fig. 28),the sixth lens element has positive refractive power (2nd embodiment, Fig. 8, lens 60, fl = +4.413, Fig. 28), the seventh lens element has an image-side surface being concave in a paraxial region thereof  (2nd embodiment, Fig. 8, lens 70, fl = -4.563, Fig. 28), and the image-side surface of the seventh lens element has at least one convex critical point in an off-axis region thereof;
wherein a sum of axial distances between each of all adjacent lens elements of the photographing optical lens assembly is ΣAT, an axial distance between the first lens element and the second lens element is T12, an axial distance between the sixth lens element and the seventh lens element is T67, a maximum effective radius of an object-side surface of the first lens element is Y11, a maximum image height of the photographing optical lens assembly is ImgH, an axial distance between the object-side surface of the first lens element and an image surface is TL, and the following conditions are satisfied:
1.0 < ΣAT/(T12+T67) < 1.80 (2nd embodiment, Fig. 46, =1.698, conditional expression met);
TL/ImgH < 3.0 (2nd embodiment, Fig. 46, =1.75, conditional expression met); and
Fan does not specifically disclose “the fifth lens element has with a negative refractive power and Y11/ImgH < 1.40”.
Additionally, neither Lai et al. (US 10,295,790), Lai et al. (US 2018/0011297), Huang (US 10,394,002), Huang (US 2018/0003926), Chen (US 10,481,368), Chen (US 2019/0049701), Chen et al. (US 10,606,035), Chen et al. (US 2018/0348484), Yang (US 10,656,393), Yang (US 2019/0285863), Liao (US 2015/0185441), nor the prior art of record, remedy the deficiencies of Fan.




Regarding Claim 26, Fan et al. (US 2020/0003992) discloses a photographing optical lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element (2nd embodiment, Fig. 8, lenses 10, 20, 30, 40, 50, 60, 70);
wherein the first lens element has negative refractive power (2nd embodiment, Fig. 8, lens 10, fl = -3.338, Fig. 28), the third lens element with positive refractive power (2nd embodiment, Fig. 8, lens 30, fl = +2.333, Fig. 28), paraxial region thereof and an image-side surface being convex (2nd embodiment, Fig. 8, lens 30, fl = +2.333, Fig. 28) in a paraxial region thereof, the sixth lens element has positive refractive power (2nd embodiment, Fig. 8, lens 60, fl = +4.413, Fig. 28), the seventh lens element has an image-side surface being concave in a paraxial region thereof (2nd embodiment, Fig. 8, lens 70, fl = -4.563, Fig. 28), and the image-side surface of the seventh lens element has at least one convex critical point in an off-axis region thereof;
wherein a sum of axial distances between each of all adjacent lens elements of the photographing optical lens assembly is ΣAT, an axial distance between the first lens element and the second lens element is T12, an axial distance between the sixth lens element and the seventh lens element is T67, a maximum effective radius of an object-side surface of the first lens element is Y11, a maximum image height of the photographing optical lens assembly is ImgH, an axial distance between the object-side surface of the first lens element and an image surface is TL, a curvature radius of an object-side surface of the sixth lens element is R11, a curvature radius of an image-side surface of the sixth lens element is R12, and the following conditions are satisfied:
1.0 < ΣAT/(T12+1T67) < 1.80 (2nd embodiment, Fig. 46, =1.698, conditional expression met);
TL/ImgH < 3.0 (2nd embodiment, Fig. 46, =1.75, conditional expression met).
Fan does not specifically disclose “the third lens element … has an object-side surface being convex in a paraxial region thereof …the fifth lens element has negative refractive power, and Y11/ImgH < 1.40; and (R11+R12)/(R11-R12) < 0”.
Additionally, neither Lai et al. (US 10,295,790), Lai et al. (US 2018/0011297), Huang (US 10,394,002), Huang (US 2018/0003926), Chen (US 10,481,368), Chen (US 2019/0049701), Chen et al. (US 10,606,035), Chen et al. (US 2018/0348484), Yang (US 10,656,393), Yang (US 2019/0285863), Liao (US 2015/0185441), nor the prior art of record, remedy the deficiencies of Fan.
Claims 1-33 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a photographing optical lens assembly comprising “the sixth lens element has an object-side surface being convex in a paraxial region thereof and Y11/ImgH < 1.40”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-17 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 18:  The prior art of record does not disclose or suggest a photographing optical lens assembly comprising “the fifth lens element has with a negative refractive power and Y11/ImgH < 1.40”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 19-25 are allowable due to pendency on independent claim 18.
Specifically regarding the allowability of independent claim 26:  The prior art of record does not disclose or suggest a photographing optical lens assembly comprising “the third lens element … has an object-side surface being convex in a paraxial region thereof …the fifth lens element has negative refractive power, and Y11/ImgH < 1.40; and (R11+R12)/(R11-R12) < 0”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 27-33 are allowable due to pendency on independent claim 26.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872